DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the specification and claims as well as applicant arguments/remarks, filed 12/14/2020, is acknowledged.  Amendments to the specification have been entered.  For the record, no power of attorney has been filed with this application.  
Applicant has elected with traverse the invention of Group I, Claims 1-12 and 17-30, drawn to particulate powder compositions comprising an insoluble cation exchange material and anhydrous salt ferrate compound.  
Claims 1-30 are pending in this action.  Claims 13-16 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  Claims 1-10, 12 17-20, 24-30 have been amended.  Claims 1-12 and 17-30 are currently under consideration.  
Any rejection or objection not reiterated in this action is withdrawn.
Applicant's amendments necessitated new ground(s) of rejection presented in this office action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
This application was filed February 13, 2019.

Information Disclosure Statement
The information disclosure statement, filed 07/21/2020, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.

Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 comprises the typographic error “75% by weight insoluble cation exchange material” that needs to be corrected to “75% by weight of insoluble cation exchange material”.  Appropriate correction is required.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  

The present claims are directed to wound sealing compositions comprising a particulate powder consisting essentially of a ground insoluble cation exchange material, wherein at least 90% of the particles have a size of 77.4 micron or less, and wherein said compositions have a portion of unground particles.  
In the present case, only wound sealing compositions comprising a particulate powder consisting essentially of a substantially anhydrous salt ferrate compound combined with an effective amount of an insoluble cation exchange material, wherein said powders have a specific particle size distribution as instantly claimed, are discussed and/or exemplified.  Specification teaches that the described grinding and formation processes can be used to form a wound sealing powder consisting of only the hydrogen resin, i.e., the resin consisting of hydrophilic polymer.  No information is provided in the instant specification regarding the wound sealing compositions consisting essentially of insoluble cation exchange material without anhydrous salt ferrate.    
While it is recognized that adequate written description of a limitation is not required to be stated in haec verba in the specification or claims as originally filed, adequate written support for claim limitations must arise from either an explicit or implicit suggestion by the disclosure to show that such a concept as claimed was actually in possession of applicant at the time of the invention.  For the reasons provided supra, applicant has failed to provide the necessary teachings, by describing the claimed invention with all of its limitations using such descriptive means that fully set forth the 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 8-9 are rejected as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  MPEP § 2172.01.  The omitted structural cooperative relationships are:  The instant specification teaches the wound sealing compositions comprising a powder as instantly claimed and having specific particles size distribution, wherein the major feature of said distribution is that more than 90% of the particles have a particle size/diameter of 77.4 micron or less (Fig. 3).  Independent claims 8 and dependent claim 9 disclose the compositions that have less than 10% of the particles having (i) a size of 158 microns or more or (ii) 98 microns or more, wherein the term “essentially no particles having a size of” is interpreted based on the instant specification as “10% or less of particles have a particles size of” (see specification, Para. 00049).  In the present case, it is the position of the examiner that the major characteristics of the claimed compositions as defined by the particle size/diameter distribution is omitted, and the recited characteristics of the particle size distribution (i.e., 10 % or less) does not clearly define a requirement of the disclosed compositions Clarification is required.  
Claim 10 (dependent on claim 8) recites the limitation “wherein the powder contains essentially no particles having a particles size of 77 microns or more”.  In the present case, claim 8 is duplicate of newly amended independent claim 1.  Clarification is required.  

Response to Arguments
Applicant's arguments, filed 12/14/2020, have been fully considered, and were found to be partially persuasive.  The previously filed 112-rejection and 103-rejection of record have been withdrawn.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Applicant is advised to clarify the structure of the claimed compositions and clearly point out the patentable novelty, which he/she thinks the claims present in view of the state of prior art to put the applicant in condition for allowance.

Conclusion
Claims 1-7 and 11-12 are allowed.
Claims 8-10 and 17-30 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615


/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615